



Exhibit 10.1




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of May 13, 2019 (the “Effective Date”) between Hill-Rom Holdings, Inc., an
Indiana corporation (the “Company”), and Carlos Alonso Marum (“Executive”), and
supersedes and replaces in its entirety that certain employment agreement
entered into between the Company and Executive, dated November 16, 2018 (the
“Prior Employment Agreement”).
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into the Prior Employment Agreement
which sets forth the terms and conditions upon which Executive is currently
employed by the Company as Senior Vice President, President International; and


WHEREAS, Executive has expressed interest in retiring from the Company upon
achieving retirement age under the Company’s long-term equity incentive
compensation plan;
WHEREAS, the Company is willing to continue to employ Executive under the terms
and conditions set forth in this Agreement until Executive achieves such
retirement age; and
WHEREAS, the Company and Executive (collectively referred to as the “Parties”)
acknowledge and agree that the execution of this Agreement, as amended and
restated, is necessary to memorialize the terms and conditions of their
employment relationship and the planned termination of the employment
relationship, as well as safeguard against the unauthorized disclosure or use of
the Company’s confidential information and to otherwise preserve the goodwill
and ongoing business value of the Company.
NOW THEREFORE, in consideration of Executive’s continued employment and the
agreement of the Company to provide Executive with certain benefits as contained
herein, as well as other good and valuable consideration, the receipt of which
is hereby acknowledged, the Parties agree as follows:
1.
Employment.



(a)
Continuing from the Effective Date and ending on June 30, 2019, Executive shall
continue to serve as Senior Vice President, President International for the
Company, reporting to the Chief Executive Officer of the Company (the “CEO”).
During such period of employment, Executive agrees to perform all duties and
responsibilities traditionally assigned to, or falling within the normal
responsibilities of, an individual employed as Senior Vice President, President
International of the Company. Executive also agrees to perform any and all
additional duties or responsibilities consistent with such position as may be
assigned by the CEO in his discretion.



(b)
Executive’s job duties and responsibilities as Senior Vice President, President
International shall terminate effective June 30, 2019 (the “Effective
Termination Date”).



(c)
From July 1, 2019 through April 13, 2020, Executive shall continue as an active
employee of the Company on a qualified unpaid leave of absence, consistent with
Company policy.






--------------------------------------------------------------------------------





(d)
Executive’s employment with the Company shall terminate effective April 13, 2020
(the “Actual Termination Date”).



2.
Efforts and Duty of Loyalty. During the period of Executive’s continued
employment as Senior Vice President, President International, Executive
covenants and agrees to exercise reasonable efforts to perform all assigned
duties in a diligent and professional manner and in the best interest of the
Company. Executive agrees to devote Executive’s full working time, attention,
talents, skills and efforts to further the Company’s business interests.
Executive shall act at all times in accordance with the Company’s code of
ethical business conduct, and all other applicable policies of the Company.



3.
At-Will Employment. Subject to the terms and conditions of the severance
opportunity set forth below, Executive specifically acknowledges and accepts
such employment on an “at-will” basis and agrees that both Executive and the
Company retain the right to terminate this relationship at any time, with or
without cause, for any reason not prohibited by applicable law upon notice as
required by this Agreement.



4.
Base Salary. For services performed by Executive as Senior Vice President,
President International through the Effective Termination Date, the Company
shall continue to pay Executive’s base salary at the current annual rate of Four
Hundred Eighty-Eight Thousand Dollars ($488,000) per year (“Base Salary”). The
Base Salary shall be paid in the same increments as the Company’s normal
payroll. For the period of Executive’s employment with the Company from July 1,
2019 through the Actual Termination Date, Executive shall be employed on a
qualified unpaid leave of absence and shall not be paid any Base Salary.



5.
Bonus. Executive shall continue to participate in the Company’s short-term
incentive compensation plan for fiscal year 2019, with such participation to
continue through the Effective Termination Date. Executive’s bonus target for
fiscal year 2019 shall remain at 70% of Base Salary. Executive’s actual bonus
payment for fiscal year 2019 will be based upon the achievement of the
performance measures and objectives established for Executive for fiscal year
2019 as well as Executive’s individual performance for fiscal year 2019, as
determined by the CEO. Executive’s bonus payment as determined under the
preceding sentence will be pro-rated for the period of Executive’s participation
in the short-term incentive compensation plan from October 1, 2018 through the
Effective Termination Date. Any bonus earned shall be paid to Executive at the
same time and in the same manner as bonuses for fiscal year 2019 are paid to
other active employees of the Company. Executive shall not be eligible to
participate in the Company’s short-term incentive compensation plan for fiscal
year 2020.



6.
Equity Awards. As of the Effective Date, Executive shall not be eligible to
receive any additional equity or other long-term incentive awards under the
Company’s equity-based incentive compensation plan. Executive shall continue to
accrue service for purposes of vesting of unvested equity awards outstanding as
of the Effective Termination Date based on Executive’s employment through the
Actual Termination Date.



7.
Other Benefits.



a.
Continuing from the Effective Date and ending on the Effective Termination Date,
Executive will be entitled to participate in and receive such benefits and
perquisites, including retirement and health and welfare benefits (such as
participation in the supplemental executive retirement plan (the “SERP”),
supplemental long-term disability insurance coverage, a Company-paid






--------------------------------------------------------------------------------





Executive physical examination, reimbursement for a portion of tax preparation
and estate and financial planning services and flexible paid time off in
accordance with the Company’s policy on accrual and use applicable to employees
as in effect from time to time, including, but not limited to, forty (40) hours
of sick leave), in each case, as are available to other senior executives of the
Company. Executive’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies.


(b)    For the period of Executive’s employment beginning July 1, 2019 and
ending on the Actual Termination Date, Executive will be entitled to continue to
participate in the Company’s health and welfare benefit programs and the SERP as
an active employee with such participation subject to the terms of the
applicable plan documents.
(c)    Effective April 14, 2020, Executive will become ineligible to participate
in the Company’s health and welfare programs and the SERP and continuation
coverage in the Company’s healthcare programs under COBRA will be triggered at
such time.
8.
Release. The continuation of Executive’s employment through the Actual
Termination Date, and the benefits attributable to such continuation of
employment as set forth in Paragraphs 6 and 7, are contingent upon Executive
materially complying with the restrictive covenants contained herein and
executing a separation and release agreement (the “Release”). Further, the
Company’s obligation to provide the benefits pursuant to Paragraphs 6 and 7
shall be deemed null and void should Executive fail or refuse to execute and
deliver to the Company the Company’s then standard Release (without
modification) within any time period as may be prescribed by law or, in absence
thereof, twenty-one (21) days after the Effective Date of this Agreement.



9.
Reaffirmation. Upon termination of Executive’s employment, Executive agrees, if
requested to reaffirm in writing Executive’s post-employment obligation as set
forth in this Agreement, that Executive will make such reaffirmation.



10.
Restrictive Covenants. The capitalized terms used, but not defined herein in
Paragraphs 10(a) through 10(h), will have the meanings given to such terms in
Paragraph 10(i).



(a)
Return of Company Property. All records, files, drawings, documents, data in
whatever form, business equipment (including computers, cell phones, etc.), and
the like relating to, or provided by, the Company shall be and remain the sole
property of the Company. At the Effective Termination Date, Executive shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company.



(b)
Confidential Information. Executive acknowledges that the Companies possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know‑how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information






--------------------------------------------------------------------------------





regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Executive further acknowledges that, as a result of
Executive’s employment with the Company, Executive has had or will have access
to, has or will become acquainted with, and/or may have helped develop, such
Confidential Information. Confidential Information shall not include information
readily available in the public so long as such information was not made
available through fault of Executive or wrong doing by any other individual.


(c)
Restricted Use of Confidential Information. Executive agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, or other than in the course of Executive’s
employment and for the benefit of the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party while employed by the Company and for as long thereafter as such
information remains confidential (or as limited by applicable law). Further,
Executive agrees to use such Confidential Information only in the course of
Executive’s duties in furtherance of the Company’s business and agrees not to
make use of any such Confidential Information for Executive’s own purposes or
for the benefit of any other entity or person. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes generally known to the public subsequent to disclosure
to Executive through no wrongful act of Executive or any representative of
Executive; or (iii) Executive is required to disclose by applicable law,
regulation or legal process, or is requested by subpoena, court order or a
governmental, regulatory or self-regulatory body with the apparent authority to
disclose any Confidential Information (provided that in such case Executive
shall (A) provide the Company with prior notice of the contemplated disclosure,
(B) cooperate with the Company at its expense in seeking a protective order or
other appropriate protection of such information, and (C) disclose only that
Confidential Information which Executive is legally required to disclose).



(d)
Non-Solicitation. During Executive’s employment through the Actual Termination
Date and for a period of twelve (12) months thereafter, Executive agrees not to
directly or indirectly engage in the following prohibited conduct:



(i)
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business on behalf of any
Competitor;



(ii)
Attempt on behalf of any Competitor to entice or otherwise cause any third party
to withdraw, curtail or cease doing business with the Company (or any Affiliate
thereof), specifically including customers, vendors, independent contractors and
other third-party entities;



(iii)
Except in the course of Executive’s employment and for the benefit of the
Company, disclose to any person or entity the identities, contacts or
preferences of any customers of the Company (or any Affiliate thereof), or the
identity of any other persons or entities having business dealings with the
Company (or any Affiliate thereof);



(iv)
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately






--------------------------------------------------------------------------------





preceding the effective date of Executive’s termination of employment to
terminate such relationship with the Company (or any Affiliate thereof);


(v)
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry;



(vi)
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to Executive’s Effective Termination Date, any
interest, desire, plan, or decision to separate from the Company; other than by
way of long-term retirement plans; or



(vii)
Otherwise attempt on behalf of any Competitor to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their relationship with their employees, consultants, independent contractors or
customers.



(e)
Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Executive agrees during the
Relevant Non‑Compete Period not to directly or indirectly engage in the
following competitive activities:



(i)
Executive shall not have any ownership interest in, work for, advise, consult,
or have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Executive provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;



(ii)
Executive shall not engage in any research, development, production, sale or
distribution of any Competitive Products on behalf of a Competitor;



(iii)
Executive shall not market, sell, or otherwise offer or provide any Competitive
Products within any Geographic Territory on behalf of a Competitor; or



(iv)
Executive shall not distribute, market, sell or otherwise offer or provide any
Competitive Products to any customer of the Company on behalf of a Competitor.



(f)
Non-Disparagement. Executive agrees not to make any written or oral statement
that may defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of (i) the Company, (ii) its Executives,
officers, directors or trustees or (iii) the services and/or products provided
by the Company and its subsidiaries or affiliate entities. Similarly, in
response to any written inquiry from any prospective employer or in connection
with a written inquiry in connection with any future business relationship
involving Executive, the Company agrees not to provide any information, and the
senior officers shall not make any written or oral statement, that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or Executive from providing truthful information in response to any court order,
discovery






--------------------------------------------------------------------------------





request, subpoena or other lawful request, rebutting statements by others or
making normal competitive-type statements.


(g)
Further Covenants.



(i)
The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Accordingly, the Parties have the right to
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.



(ii)
Nothing in this Agreement prevents Executive from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations, and for purpose of clarity Executive is not prohibited from
providing information voluntarily to the United States Securities and Exchange
Commission pursuant to Section 21F of the Exchange Act.



(h)
Acknowledged Need for Limited Restrictive Covenants. Executive acknowledges that
the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and Executive
relationships, and that Executive will benefit from these efforts. Further,
Executive acknowledges the inevitable use of, or near-certain influence by
Executive’s knowledge of, the Confidential Information disclosed to Executive
during the course of employment if Executive is allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Executive acknowledges each of the Companies’ need to protect
their legitimate business interests by reasonably restricting Executive’s
ability to compete with the Company on a limited basis or solicit its employees
or customers, in each case, as provided herein.



(i)
Non-Compete Definitions. For purposes of this Agreement, the Parties agree that
the following terms shall apply:



(i)
“Affiliate” includes any parent, subsidiary, joint venture, sister company, or
other entity controlled, owned, managed or otherwise associated with the
Company;






--------------------------------------------------------------------------------





(ii)
“Assigned Customer Base” shall include all accounts or customers formally
assigned to Executive within a given territory or geographical area or contacted
by Executive at any time during the eighteen (18) month period preceding
Executive’s date of separation;



(iii)
“Competitive Products” shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;



(iv)
“Competitor” shall mean the list of companies on Exhibit B, which can be changed
at any time prior to 90 days before termination of employment by or of Executive
by written notice to Executive, so long as the list does not exceed fifteen (15)
companies and each of which is a material competitor of the Company.



(v)
“Directly or indirectly” shall be construed such that the foregoing restrictions
shall apply equally to Executive whether performed individually or as a partner,
shareholder, officer, director, manager, Executive, salesperson, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct.



(vi)
“Geographic Territory” shall include any territory in which the Company has
provided any services or sold any products at any time during the twenty-four
(24) month period preceding Executive’s date of separation;



(vii)
“Relevant Non-Compete Period” shall include the period of Executive’s employment
with the Company through the Actual Termination Date as well as a period of
twelve (12) months after such Actual Termination Date, regardless of the reason
for such termination provided.



(j)
Consent to Reasonableness. In light of the above-referenced concerns, including
Executive’s knowledge of and access to the Companies’ Confidential Information,
Executive acknowledges that the terms of such restrictive covenants are
reasonable and necessary to protect the Company’s legitimate business interests
and will not unreasonably interfere with Executive’s ability to obtain alternate
employment. As such, Executive hereby agrees that such restrictions are valid
and enforceable, and affirmatively waives any argument or defense to the
contrary. Executive acknowledges that this limited noncompetition provision is
not an attempt to prevent Executive from obtaining other employment in violation
of IC § 22-5-3-1 or any other similar statute. Executive further acknowledges
that the Company may need to take action, including litigation, to enforce this
limited non-competition provision, which efforts the Parties stipulate shall not
be deemed an attempt to prevent Executive from obtaining other employment.



(k)
Survival of Restrictive Covenants. Executive acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason. Executive further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other






--------------------------------------------------------------------------------





relief. Rather, Executive acknowledges that such obligations are independent and
separate covenants undertaken by Executive for the benefit of the Company.


(l)
Post-Termination Notification. For the duration of Executive’s Relevant
Non-Compete Period or other restrictive covenant period, whichever is longer,
Executive agrees to promptly notify the Company no later than five (5) business
days of Executive’s acceptance of any employment or consulting engagement. Such
notice shall include sufficient information to ensure Executive compliance with
Executive’s non-compete obligations and must include at a minimum the following
information: (i) the name of the employer or entity for which Executive is
providing any consulting services; (ii) a description of Executive’s intended
duties; and (iii) the anticipated start date. Such information is required to
ensure Executive’s compliance with Executive’s non-compete obligations as well
as all other applicable restrictive covenants. Such notice shall be provided in
writing to the Office of SVP, Corporate Secretary and Chief Legal Officer at 130
East Randolph Street, Suite 1000, Chicago, Illinois 60601. Failure to timely
provide such notice shall be deemed a material breach of this Agreement.
Executive further consents to the Company’s notification to any new employer of
Executive’s rights and obligations under this Agreement.



(m)
Scope of Restrictions. If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Executive hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.



(n)
Specific Enforcement/Injunctive Relief. Executive agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy. Accordingly, Executive agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction. In addition, if
Executive violates any such restrictive covenant, Executive agrees that the
period of such violation shall be added to the term of the restriction. In
determining the period of any violation, the Parties stipulate that in any
calendar month in which Executive engages in any activity in violation of such
provisions, Executive shall be deemed to have violated such provision for the
entire month, and that month shall be added to the duration of the
non-competition provision. Executive acknowledges that the remedies described
above shall not be the exclusive remedies, and the Company may seek any other
remedy available to it either in law or in equity, including, by way of example
only, statutory remedies for misappropriation of trade secrets, and including
the recovery of compensatory or punitive damages. Executive further agrees that
the Company shall be entitled to an award of all costs and attorneys’ fees
incurred by it in any attempt to enforce the terms of this Agreement if the
Company prevails.



(o)
Publicly Traded Stock. The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Executive from investing Executive’s
personal assets in any stock or corporate security traded or quoted on a
national securities exchange or national market system provided, however, such
investments do not require any services on the part of Executive in the
operation or the affairs of the business or otherwise violate the Company’s code
of ethics.








--------------------------------------------------------------------------------





11.
Notice of Claim and Contractual Limitations Period. Executive acknowledges the
Company’s need for prompt notice, investigation, and resolution of any claims
that may be filed against it due to the number of relationships it has with
employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Executive agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within one hundred and eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company’s General
Counsel setting forth: (a) claimant’s name, address, and phone; (b) the name of
any attorney representing Executive; (c) the nature of the claim; (d) the date
the claim arose; and (e) the relief requested. This provision is in addition to
any other notice and exhaustion requirements that might apply. For any dispute
or claim of any type against the Company (including but not limited to
employment discrimination litigation, wage litigation, defamation, or any other
claim), Executive must commence legal action within the shorter of one (1) year
of accrual of the cause of action or such shorter period that may be specified
by law.



12.
Non-Jury Trials. Notwithstanding any right to a jury trial for any claims,
Executive waives any such right to a jury trial, and agrees that any claim of
any type (including but not limited to employment discrimination litigation,
wage litigation, defamation, or any other claim) lodged in any court will be
tried, if at all, without a jury.



13.
Choice of Forum. Executive acknowledges that the Company is primarily based in
Indiana, and Executive understands and acknowledges the Company’s desire and
need to defend any litigation against it in Illinois. Accordingly, the Parties
agree that any claim of any type brought by Executive against the Company or any
of its employees or agents must be maintained only in a court sitting in Cook
County, Illinois, or, if a federal court, the Northern District of Illinois.
Executive further understands and acknowledges that in the event the Company
initiates litigation against Executive, the Company may need to prosecute such
litigation in such state where Executive is subject to personal jurisdiction.
Accordingly, for purposes of enforcement of this Agreement, Executive
specifically consents to personal jurisdiction in the State of Illinois.



14.
Choice of Law. This Agreement shall be deemed to have been made within the
County of Cook, State of Illinois and shall be interpreted and construed in
accordance with the laws of the State of Illinois. Any and all matters of
dispute of any nature whatsoever arising out of, or in any way connected with
the interpretation of this Agreement, any disputes arising out of the Agreement
or the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Illinois
without regard to any applicable state’s choice of law provisions.



15.
Titles. Titles are used for the purpose of convenience in this Agreement and
shall be ignored in any construction of it.



16.
Severability. The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, in the event any
portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.






--------------------------------------------------------------------------------





17.
Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Executive, cannot be assigned by Executive, but Executive’s personal
representative shall be bound by all its terms and conditions. Any notice
required hereunder shall be sufficient if in writing and mailed to the last
known residence of Executive or to the Company at its principal office with a
copy mailed to the Office of the General Counsel.



18.
Amendments and Modifications. Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Executive unless in writing and
signed by both Parties. The waiver by the Company or Executive of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. Nothing in this Agreement shall be construed as a limitation
upon the Company’s right to modify or amend any of its manuals or policies in
its sole discretion and any such modification or amendment which pertains to
matters addressed herein shall be deemed to be incorporated herein and made a
part of this Agreement.



19.
Outside Representations. Executive represents and acknowledges that in signing
this Agreement Executive does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.



20.
Other Remedies. Executive agrees to remain bound by the terms and conditions of
the Company’s Limited Recapture Agreement, and any applicable laws, rules and
regulations.



21.
Voluntary and Knowing Execution. Executive acknowledges that Executive has been
offered a reasonable amount of time within which to consider and review this
Agreement; that Executive has carefully read and fully understands all of the
provisions of this Agreement; and that Executive has entered into this Agreement
knowingly and voluntarily.



22.
Liability Insurance. The Company shall cover Executive under directors and
officers liability insurance both during and, while potential liability exists,
after the termination of Executive’s employment in the same amount and to the
same extent as the Company covers its other officers and non-independent
directors.



23.
Tax Matters.



(a)
Withholding. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.



(b)
Code Section 409A Notification. Executive acknowledges that Executive has been
advised of the American Jobs Creation Act of 2004, which includes Internal
Revenue Code Section 409A, and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”), and which also significantly
changed the taxation of nonqualified deferred compensation plans and
arrangements.








--------------------------------------------------------------------------------





(i)
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
accordance therewith. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with Executive, reform such provision to try to comply
with Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.



(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” and with regard to which an exemption from such
section does not apply, such payment or benefit shall be made or provided at the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (B)
the date of Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Paragraph
26(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.



(iii)
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (A) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other taxable year, and (C) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense occurred.



(iv)
For purposes of Code Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement that is considered nonqualified deferred compensation. In no event
shall the timing of






--------------------------------------------------------------------------------





Executive’s execution of a Release, directly or indirectly, result in Executive
designating the calendar year of payment, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.


(v)
Executive acknowledges that, notwithstanding anything contained herein to the
contrary, both Parties shall be independently responsible for assessing their
own risks and liabilities under Code Section 409A that may be associated with
any payment made under the terms of this Agreement or any other arrangement
which may be deemed to trigger Code Section 409A. Further, the Parties agree
that each shall independently bear responsibility for any and all taxes,
penalties or other tax obligations as may be imposed upon them in their
individual capacity as a matter of law.



24.
Entire Agreement. This Agreement constitutes the entire employment agreement
between the Parties hereto concerning the subject matter hereof and shall
supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Nothing in this Agreement,
however, shall affect any separately‑executed written agreement addressing any
other issues.



25.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.



IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.


EXECUTIVE
HILL-ROM HOLDINGS, INC.


Signed: /s/ Carlos Alonso Marum


Name: Carlos Alonso Marum
 
Dated: May 3, 2019


Signed: /s/ Ken Meyers


Name: Ken Meyers, Chief Human Resources Officer


Dated: May 13, 2019







CAUTION: READ BEFORE SIGNING















